*336on appellant’s motion for rehearing
DICE, Judge.
In his motion for rehearing, appellant strenuously insists that the court’s charge was erroneous because it did not instruct the jury, as requested by appellant, that the gist of the offense of embezzlement is the fraudulent intent and that before they could convict appellant they must find that the embezzlement, misapplication or conversion of the money, if any, by appellant was done with such an intent.
The court defined the offense of embezzlement in the terms of Art. 1534, V.A.P.C., and further instructed the jury that to constitute the offense of embezzlement it is necessary that there be the following:
“(1) the defendant’s agency whereby he was charged with the duty of receiving the property.
“ (2) the receipt of the property by the defendant.
“(3) that the defendant received the property by virtue of his agency.
“(4) the fraudulent conversion or misapplication of the property by the defendant.”
Such four enumerated requirements are the essential elements of the offense of embezzlement.- 21 Texas Jur. 2d, par. 25, p. 613-614; Fellers v. State, 138 Texas Cr. Rep. 307, 136 S.W. 2d 217.
In applying the law to the facts, the court required the jury to find among other things, before convicting appellant, that appellant did fraudulently embezzle, misapply and convert to his own use the money belonging to the Southern Enterprise Corporation.
It is held that it is not necessary for the court to explain to the jury the meaning of the terms “embezzlement” and “fraudulent misapplication” as their meanings are well understood. 22 Texas Jur. 2d, par. 138, p. 30; Jackson v. State, 44 Texas Cr. Rep. 259, 70 S.W. 760.
Under the court’s charge the jury was required to find, before convicting appellant, the four essential elements of the offense *337of embezzlement and to specifically find that he did fraudulently embezzle, misapply and convert to his own use, the money belonging to the Southern Enterprise Corporation.
While, in order to constitute the offense of embezzlement, the appropriation or conversion must be perpetrated with a fraudulent intent the court’s failure to give appellant’s requested instruction, relative to said intent, does not present reversible error.
Appellant further insists that the court’s charge was erroneous because it did not affirmatively submit to the jury as requested by him, his defensive theory that he was selling his own stock.
Three requested charges were presented by appellant to the court and were refused, which would have instructed the jury in substance to acquit appellant if they believed or had a reasonable doubt thereof that at the time appellant received and deposited the check from Kainer, he intended to sell and transfer his stock in the corporation to Kainer.
In submitting appellant’s defense to the jury the court instructed the jury as follows:
“You are further instructed as a part of law of this case that if you believe, or have a reasonable doubt thereof that the defendant, WAYNE SEAY, acted under a claim of right and in good faith and believed that the money alleged in the indictment to have been embezzled, misapplied and converted, if it was embezzled, misapplied and converted belonged to him the said WAYNE SEAY, then you shall acquit him and say by your verdict ‘not guilty’.
“However, if you believe from the evidence beyond a reasonable doubt that the defendant, WAYNE SEAY, did not act under a claim of right and did not act in good faith and did not believe that the money alleged in the indictment to have been embezzled, misapplied and converted, if it was embezzled, misapplied and converted, belonged to him the said WAYNE SEAY, then you will find against the defendant on this issue.”
We remain convinced that the charge as given by the court, was sufficient to submit appellant’s defensive theory to the jury that he was selling his own stock in the corporation.
Nor do we agree that the court’s action in giving the converse *338of the defensive charge constituted a comment upon the weight of the evidence and was error. Walker v. State, 52 Texas Cr. Rep. 293, 106 S.W. 376.
Remaining convinced that the case was properly disposed of in our opinion on original submission, the motion for rehearing is overruled.
Opinion approved by the Court.